—In an action, inter alia, for a judgment declaring that the defendants’ housing allowance *745schedules set forth in 18 NYCRR 352.3 violate the plaintiffs federal and state statutory rights to obtain and retain decent, safe, and adequate housing, the defendants appeal from an order of the Supreme Court, Westchester County (DiBlasi, J.), entered February 4, 2002, which granted the plaintiffs motion for a preliminary injunction directing them to pay the plaintiff an enhanced shelter allowance of $950 per month.
Ordered that the order is reversed, on the law, with costs, and the motion is denied (see McVay v Wing, 303 AD2d 727 [2003] [decided herewith]). Krausman, J.P., Townes, Crane and Mastro, JJ., concur.